            Case 2:20-cv-00851-TSZ Document 137 Filed 11/20/20 Page 1 of 1



                                              LAW OFFICES

                             HARRIGAN LEYH FARMER & THOMS EN LLP
                                     999 THIRD AVENUE, S UITE 4400
                                     S EATTLE, WAS HINGTON 98104
                                             (206) 623-1700


TYLER L. FARMER                                                          E-MAIL: TYLERF@HARRIGANLEYH.COM
                                                                                     FACS IMILE: (206) 623-8717



                                        November 20, 2020


Kathryn Kim
Clerk to The Honorable Thomas S. Zilly
United States District Court
Western District of Washington
700 Stewart Street, Suite 15229
Seattle, WA 98101-9906

          Re:     Scheduling Matters International Business Machines Corporation v. Zillow
                  Group, Inc., et al., No. 20-cv-00851-TSZ

Dear Ms. Kim:

       We write on behalf of plaintiff IBM. During the July 23, 2020 status conference, the
Court discussed setting a follow-up hearing in mid-September. (See Hearing Transcript at
49:16-47:1). We are writing to inquire whether the Court plans to schedule that hearing, which
we believe would help the parties advance the case.



                                       Very truly yours,

                                       HARRIGAN LEYH FARMER & THOMSEN LLP




                                       Tyler L. Farmer

TLF:emf

cc:       All Counsel of Record via ECF
